Exhibit 10.1

 

 

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

ARTICLE I

  

Purpose

   Page 3

ARTICLE II

  

Definitions

   Page 3

ARTICLE III

  

Eligibility and Participation

   Page 6

ARTICLE IV

  

Company Contributions and Vesting; Investment Earnings

   Page 7

ARTICLE V

  

Distributions

   Page 8

ARTICLE VI

  

Administration

   Page 9

ARTICLE VII

  

Amendment and Termination

   Page 10

ARTICLE VIII

  

Unfunded Status

   Page 11

ARTICLE IX

  

Claims

   Page 11

ARTICLE X

  

General Conditions

   Page 13



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

ARTICLE I

Establishment and Purpose

Koppers Holdings Inc. (the “Company”) hereby establishes the Koppers Holdings
Inc. Benefit Restoration Plan (the “Plan”), effective January 1, 2007 (the
“Effective Date”). The purpose of the Plan is to restore employer non-elective
contributions lost to participants under the Employee Savings Plan for Koppers
Inc. and Subsidiaries (the “Employee Savings Plan”) as a result of the limit on
compensation imposed by Code Section 401(a)(17).

The Plan is not intended to meet the qualification requirements of Code
Section 401(a) of the Code, but is intended to comply with Code Section 409A and
other relevant provisions of the Act, and to be an unfunded arrangement
providing deferred compensation to eligible employees who are part of a select
group of management or highly compensated employees of the Company and/or its
subsidiaries within the meaning of Sections 201, 301 and 401 of ERISA. The Plan
is intended to be exempt from the requirements of Parts 2, 3 and 4 of Title I of
ERISA as a “top hat” plan, and to be eligible for the alternative method of
compliance for reporting and disclosure available for unfunded “top hat” plans.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Company to
record Company Contributions, Investment Earnings, distributions, and such other
transactions, if any, that may be required to properly administer the Plan. An
Account shall be utilized solely as a device for the measurement of the value of
the Account Balance to be paid to the Participant under the Plan. The Account
shall not constitute or be treated as an escrow, trust fund, or any other type
of funded account for Code or ERISA purposes and amounts credited thereto shall
not be considered “plan assets” for federal income tax or ERISA purposes.

 

2.2 Account Balance. Account Balance means the total value of a Participant’s
Account as of a specific date, taking into account the value of all
distributions from that Account.

 

2.3 Act. Act means the American Jobs Creation Act of 2004, as amended, and the
Treasury regulations promulgated thereunder.

 

2.4 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive benefits to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if:

 

  (a) the Participant has not designated a natural person or trust as
Beneficiary, or

 

  (b) the designated Beneficiary(ies) has/have all predeceased the Participant.

 

- 3 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

  2.5 Change in Control. Change in Control means the first to occur of any of
the following events:

 

  (a) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a “person” within the meaning of
Sections 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Company, a majority-owned subsidiary of the Company or an
employee benefit plan of the Company or such subsidiary (or such plan’s related
trust), become(s) the “beneficial owner” (as defined in Rule 13d-3 under the
Act) of fifty percent (50%) or more of the then outstanding voting stock of the
Company;

 

  (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the board of directors of the Company
(together with any new board member whose election by the Company’s board or
whose nomination for election by the Company’s stockholders, was approved by a
vote of at least two-thirds of the board members then still in office who either
were board members at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board members then in office;

 

  (c) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the Corporation’s stockholders immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than fifty percent (50%) of the
aggregate voting stock or other ownership interests of (x) the entity or
entities, if any, that succeed to the business of the Company or (y) the
combined company);

 

  (d) the closing of the sale of all or substantially all of the assets of the
Company or a liquidation or dissolution of the Company; or

 

  (e) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than twenty percent (20%) of the total combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders which the board does
not recommend such stockholders to accept.

 

   The foregoing definition shall be amended if required by the Act or
applicable Internal Revenue Service guidance.

 

2.6 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7 Company. Company means Koppers Holdings Inc. and any successor corporation.

 

2.8 Company Contributions. Company Contributions means all contributions made by
the Company with respect to a Participant pursuant to Section 4.1 of the Plan.

 

- 4 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

2.9 Death Benefit. Death Benefit means a distribution of the total amount of the
Participant’s Account Balance on account of the Participant’s death.

 

2.10 Committee. Committee means the Management Development and Compensation
Committee of the board of directors of the Company.

 

2.11 Disability. Disability means that a Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s employer. The determination of the existence of a
Disability shall be made by the Plan Administrator in accordance with the Act.

 

2.12 Disability Benefit. Disability Benefit means a distribution of the total
amount of the Participant’s Account Balance on account of the Participant’s
Disability.

 

2.13 Eligible Employee. Eligible Employee means an Employee who is part of a
select group of management or highly compensated employees of the Company and
any Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and who is selected by the Committee to participate in the
Plan.

 

2.14 Employee. Employee means a salaried employee of the Company or a
Participating Employer who is eligible to participate in the Employee Savings
Plan.

 

2.15 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.16 Investment Earnings. Investment Earnings shall have the meaning described
in Section 4.2 of the Plan.

 

2.17 Misconduct. Misconduct means the commission of any act of fraud,
embezzlement or dishonesty by a Participant, any unauthorized use or disclosure
by a Participant of confidential information or trade secrets of the Company or
any Participating Employer (or any parent or subsidiary thereof), or any other
intentional misconduct by a Participant adversely affecting the business or
affairs of the Company or any Participating Employer (or any parent or
subsidiary thereof) in a material manner. The foregoing definition shall not in
any way preclude or restrict the right of the Company or any Participating
Employer (or any parent or subsidiary thereof) to discharge or dismiss a
Participant or any other person in the service of the Company or any
Participating Employer (or any parent or subsidiary thereof) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

 

- 5 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

2.18 Participant. Participant means an Eligible Employee who receives a Company
Contribution under the Plan. A Participant’s continued participation in the Plan
shall be governed by Section 3.2 of the Plan.

 

2.19 Participating Employer. Participating Employer means a subsidiary or
affiliate of the Company that has adopted the Plan for Eligible Employees that
it employs and that assumes responsibility for payment of benefits to its
Participant Employees in accordance with the terms of the Plan. “Employer(s)”
shall mean the Company and all Participating Employers when the context so
requires.

 

2.20 Plan. Plan means the Koppers Holdings Inc. Benefit Restoration Plan as
documented herein and as may be amended from time to time hereafter.

 

2.21 Plan Administrator. Plan Administrator means the Committee.

 

2.22 Plan Year. Plan Year means January 1 through December 31.

 

2.23 Separation from Service. Separation from Service means a Participant’s
termination of employment with the Company, including for this purpose all
Participating Employers, for any reason. Whether a Separation from Service has
occurred will be subject to Treasury regulations promulgated under the Act.

 

2.24 Termination Benefit. Termination Benefit means a payment by the Company or
Participating Employer of a Participant’s Account Balance to the Participant in
the event of such Participant’s Separation from Service other than an
involuntary termination for Misconduct, in accordance with Article V of the
Plan.

 

2.25 Valuation Date. Valuation Date shall mean each business day except as
specified below. A Termination Benefit’s Valuation Date shall be the last
business day of the month in which the Participant’s Separation from Service
occurs; provided that in the case of a Termination Benefit distribution to a
“key employee” described in Section 5.7, the Valuation Date shall be the last
business day of the month following the date which is six months after such
Participant’s Separation from Service. The Valuation Date for a Disability
Benefit shall be the last business day of the month in which the Plan
Administrator determines that the Participant is Disabled. The Valuation Date
for a Death Benefit shall be the last business day of the month in which the
Participant’s death occurs. The Valuation Date for a Change in Control shall be
the last business day of the month in which a Participant’s Separation from
Service occurs within two years of the Change in Control. For purposes of
calculating the amount of an installment payment, the Valuation Date shall be
the anniversary of the Valuation Date on which such installment payments
commenced.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. Each Eligible Employee shall be eligible to
participate in this Plan.

 

- 6 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

3.2 Duration. Once an Employee becomes a Participant, such Employee shall
continue to be a Participant so long as he or she is entitled to receive
benefits hereunder, notwithstanding any subsequent Separation from Service. A
Participant who is no longer an Eligible Employee but continues to be employed
by the Company or a Participating Employer may exercise all of the rights of a
Participant under the Plan with respect to his or her Account. On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account is greater than zero. An individual shall cease participation in
the Plan when all benefits under the Plan to which he or she is entitled have
been paid.

 

3.3 Revocation of Future Participation. Notwithstanding any provision of the
Plan to the contrary, the Committee may revoke a Participant’s eligibility to
receive future Company Contributions under this Plan. Such revocation will not
affect in any manner a Participant’s Account or other terms of this Plan.

 

3.4 Notification. Each newly Eligible Employee shall be notified by the Plan
Administrator, in writing, of his or her eligibility to participate in this
Plan.

ARTICLE IV

Company Contributions and Vesting; Investment Earnings

 

4.1 Company Contributions and Vesting.

 

  (a) Company Contributions. For each Plan Year, the Company will credit the
Account of a Participant with a Company Contribution equal to the difference
between (a) the amount of the employer non-elective contribution the Participant
would have received under the Employee Savings Plan for such year but for the
compensation limit imposed under Code Section 401(a)(17) and (b) the amount of
the employer non-elective contribution the Participant actually receives under
the Employee Savings Plan for such year. The credit will be effective as of the
date employer non-elective contributions are made to the Employee Savings Plan
with respect to such Plan Year, unless the Committee specifies a different
crediting date.

 

  (b) Vesting. Company Contributions and the Investment Earnings thereon shall
vest in accordance with the vesting schedule that applies to employer
non-elective contributions under the Employee Savings Plan, unless a separate
vesting schedule is determined by the Committee; provided that all Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(a) attainment of age 65; (b) death of the Participant; (c) Disability of the
Participant; or (d) Change in Control.

 

4.2 Investment Earnings.

 

  (a) Interest Rate. A Participant’s Account shall be credited with Investment
Earnings based on an interest rate determined by the Committee for the Plan Year
for

 

- 7 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

 

which it is to be used that is equal to the sum of (a) the Moody’s Corporate
Bond Yield Average, which shall be equal to the average of the Moody’s Corporate
AAA, AA, A and BAA Bond Yield Averages published as of December 31 immediately
preceding the Plan Year for which the rate is to be used, and (b) an interest
rate, if any, determined by the Committee in its sole discretion, which interest
rate may be zero for any Plan Year.

 

  (b) No Obligation to Invest. The Company shall have the sole and exclusive
authority to invest (or not invest) any or all amounts credited to a
Participant’s Account under the Plan. The rate specified in (a) above shall be
used solely for purposes of determining the value of a Participant’s Account and
the amount of the corresponding liability of the Company in accordance with this
Plan.

ARTICLE V

Distributions

 

5.1 Termination Benefit Distribution. When the Participant experiences a
Separation from Service other than an involuntary termination for Misconduct, a
Termination Benefit will be paid to such Participant in five annual
installments. The first such installment will be paid by the Company or
Participating Employer as soon as administratively practicable following the
Valuation Date. Such payments shall continue annually on or about the
anniversary of the previous installment payment until five installment payments
have been paid. The installment payment amount shall be determined annually as
the result of a calculation, performed on the annual Valuation Date, where
(i) is divided by (ii) and

 

  (i) equals the value of the applicable Account on the annual Valuation Date;
and

 

  (ii) equals the remaining number of installment payments.

 

5.2 Small Account Balance Lump Sum Payment. Notwithstanding any provision of the
Plan to the contrary, in the event that a Participant’s Account Balance on the
Termination Benefit Valuation Date is less than $25,000, the Termination Benefit
shall be paid in a single lump sum as soon as practicable following the
Valuation Date.

 

5.3 Disability Benefit. In the event a Participant suffers a Disability, a
Disability Benefit in the amount of the Participant’s Account Balance shall be
paid in a single lump sum as soon as administratively practicable following the
Valuation Date.

 

5.4 Death Benefit. In the event of a Participant’s death either before
Separation from Service or before complete distribution the Participant’s
Termination Benefit, such Participant’s Beneficiary, named on the most recently
filed Beneficiary Designation Form, shall be paid a Death Benefit in the amount
of the Participant’s remaining Account Balance in a single lump sum as soon as
practicable following the Valuation Date.

 

5.5 Domestic Relations Order. Notwithstanding any provision of this Plan to the
contrary, the Plan Administrator shall divide a Participant’s Account with and
distribute a portion of such Participant’s Account to one or more “alternate
payees” at the time and in the manner specified in a domestic relations order
determined by the Plan Administrator to be “qualified” within the meaning of
Code Section 414(p)(1)(B).

 

- 8 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

5.6 Change in Control. In the event a Participant shall have a Separation from
Service within two (2) years following a Change in Control, such Participant
shall receive his or her Account Balance in a single lump sum paid as soon as
administratively practicable following the Valuation Date. This Section 5.8
shall only be effective to the extent permissible under the Act and applicable
Internal Revenue Service guidance.

 

5.7 Deferred Commencement. Notwithstanding any provision to the contrary in this
Article V or any other article of this Plan, no distribution in connection with
the Separation from Service by a Participant who is at that time deemed to be a
“key employee” within the meaning of that term under Code Section 416(i) shall
be made or otherwise commence prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of such Separation from Service or
(ii) the date of the Participant’s death.

 

5.8 Forfeiture. The Account Balance of a Participant whose employment with the
Company or a Participating Employer is involuntarily terminated for Misconduct,
as determined in the sole discretion of the Committee, shall be forfeited as of
the date of such termination.

ARTICLE VI

Administration

 

6.1 Plan Administration. This Plan shall be administered by the Plan
Administrator, which shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article IX.

 

6.2 Withholding. The Employer shall have the right to withhold from any payment
made under the Plan any taxes required by law to be withheld in respect of such
payment.

 

6.3 Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which is
delegated duties, responsibilities, and authority with respect to administration
of the Plan, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

 

- 9 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

6.4 Expenses. The expenses of administering the Plan shall be paid by the
Company.

 

6.5 Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.

 

6.6 Binding Decisions or Actions. The decision or action of the Plan
Administrator in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

ARTICLE VII

Amendment and Termination

 

7.1 Amendment and Termination. The Committee may, with the approval of the board
of directors of the Company, at any time modify, amend, or terminate the Plan,
provided that such modification, amendment or termination shall not cancel,
reduce, or otherwise adversely affect the amount of benefits of any Participant
accrued (and any form of payment elected) as of the date of any such
modification, amendment, or termination, without the consent of the Participant.
Upon Plan termination the balance credited to each Participant’s Account shall
become due and payable in accordance with the vesting and distribution
provisions of the Plan in effect immediately prior to such termination.

 

7.2 Adverse Income Tax Determination. Notwithstanding anything to the contrary
in the Plan, if any Participant receives a deficiency notice from the United
States Internal Revenue Service asserting constructive receipt of amounts
payable under the Plan, or if legislation is passed which would cause current
income taxation of deferred amounts, Company contributions, and/or the
investment earnings attributed thereto in the event the Plan contains
unauthorized acceleration of benefits or any other Plan provision, the
Committee, in its sole discretion, may terminate the Plan or such Participant’s
participation in the Plan, and/or may declare null and void any Plan provision
with respect to all or those affected Participants, and/or may make
distributions(s) to Participants in such amounts as are determined by the Plan
Administrator to be equal to amounts found to be taxable to the Participant. In
addition, it is intended that this Plan comply with all provisions of the Code
and regulations and rulings in effect from time to time regarding the
permissible deferral of compensation and taxes thereon, and it is understood
that this Plan does so comply. If the laws of the United States or of any
relevant state are amended or construed in such a way as to make this Plan (or
its intended deferral of compensation and taxes) in whole or in part void, then
the Committee, in its sole discretion, may choose to terminate the Plan or it
may (to the extent it deems practicable) give effect to the Plan in such a
manner as it deems will best carry out the purposes and intentions of this Plan.

 

- 10 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

ARTICLE VIII

Unfunded Status

 

8.1 General Assets. All benefits in respect of a Participant under this Plan
shall be paid directly from the general funds of the Employer, or a Rabbi Trust
created by the Company and funded by the Employers for the purpose of informally
funding the Plan, and other than such Rabbi Trust, if created, no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in or to any investments which an Employer may
make to aid the Employer in meeting its obligation hereunder. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Employer or any if its subsidiaries or affiliated companies and any
Employee, spouse, or Beneficiary. To the extent that any person acquires a right
to receive payments from the Employer hereunder, such rights are no greater than
the right of an unsecured general creditor of the Employer.

 

8.2 Rabbi Trust. The Company may, at its sole discretion, establish a grantor
trust, commonly known as a Rabbi Trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

ARTICLE IX

Claims

 

9.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (“Claimant”). Such decision shall set forth the
reasons for denial in plain language. Pertinent provisions of the Plan document
shall be cited and, where appropriate, an explanation as to how the Claimant can
perfect the claim will be provided, including a description of any additional
material or information necessary to complete the claim, and an explanation of
why such material or information is necessary. The claim denial also shall
include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. This notice of denial of benefits will be provided within 90 days of
the Plan Administrator’s receipt of the Claimant’s claim for benefits. If the
Plan Administrator fails to notify the Claimant of its decision regarding the
Claimant’s claim, the claim shall be considered denied, and the Claimant shall
then be permitted to proceed with an appeal as provided in this Article. If the
Plan Administrator determines that it needs additional time to review the claim,
the Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

 

- 11 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

9.2 Appeal. A Claimant who has been completely or partially denied a benefit
shall be entitled to appeal this denial of his claim by filing a written appeal
with the Committee no later than sixty (60) days after: (a) receipt of the
written notification of such claim denial, or (b) the lapse of ninety (90) days
without an announced decision notice of extension. A Claimant who timely
requests a review of his or her denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Committee. The Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal. Following its review of any additional information submitted by the
Claimant, the Committee shall render a decision on its review of the denied
claim in the following manner:

 

  (a) The Committee shall make its decision regarding the merits of the denied
claim within 60 days following His receipt of the appeal (or within 120 days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). It shall deliver the
decision to the Claimant in writing. If an extension of time for reviewing the
appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the determination on review.

 

  (b) The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

  (c) The decision on review shall set forth a specific reason for the decision,
and shall cite specific references to the pertinent Plan provisions on which the
decision is based.

 

  (d) The decision on review will include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant to the
Claimant’s claim for benefits.

 

  (e) The decision on review will include a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA.

 

  (f) A Claimant may not bring any legal action relating to a claim for benefits
under the Plan unless and until the Claimant has followed the claims procedures
under the Plan and exhausted his or her administrative remedies under such
claims procedures.

 

- 12 -



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

BENEFIT RESTORATION PLAN

 

ARTICLE X

General Conditions

 

10.1 Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.

 

10.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company (or any
of its subsidiaries or affiliated companies that is the Employee’s employer) to
dismiss or discharge an Employee is expressly reserved.

 

10.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.

 

10.4 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

10.5 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan Administrator may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

10.6 Governing Law. To the extent not preempted by ERISA, the laws of the
Commonwealth of Pennsylvania shall govern the construction and administration of
the Plan.

IN WITNESS WHEREOF, the Company has caused this Plan to be adopted, effective as
of the Effective Date.

 

KOPPERS HOLDINGS INC.

 

By:                                      
                                                           

 

Its:                                      
                                                            

 

ATTEST:                                     
                                                

 

 

PARTICIPATING EMPLOYERS

 

Koppers Inc.

 

 

- 13 -